                  Case 18-12808-KG          Doc 58   Filed 12/28/18   Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

WHITE EAGLE ASSET PORTFOLIO, LP, et. al.               Case No: 18-12808(KG)

                                                       (Joint Administration Requested)
                                 Debtors.

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice David C. Neu of K&L Gates LLP, to represent Wilmington Trust
National Association in the above-captioned case.

Dated: December 28, 2018                        /s/ Matthew B. Goeller
Wilmington, Delaware                            Matthew B. Goeller (#6283)
                                                K&L Gates LLP
                                                600 N. King Street, Suite 901
                                                Wilmington, DE 19801
                                                Tel (302) 416-7082
                                                Email: matthew.goeller@klgates.com
                                                Counsel to Wilmington Trust National Association

           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Washington and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for the District Court.
Dated: December 28, 2018                        /s/ David C. Neu
Seattle, Washington                             David C. Neu (WA Bar No.33143)
                                                K&L Gates LLP
                                                925 Fourth Avenue, #2900
                                                Seattle, WA 98104
                                                Tel (206) 623-7580
                                                Email: david.neu@klgates.com
                                  ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




         Dated: December 28th, 2018              KEVIN GROSS
         Wilmington, Delaware                    UNITED STATES BANKRUPTCY JUDGE
